 Case.net: 18CY-CV12075 - Docket Entries                                                                                           Page 1 of 1




                                                                                                                                      .net
              t MA!,I I               I11                                        I         Search for Cases by: LSelect Search Method...

 Judicial Links     I   eFiling   I   Help    I   Contact Us I     Print                                GrantedPublicAccess Logoff KEVIN_FRITZ
                   18CY-CV12075 - ARTHUR B CLARK V VERITIV OPERATING COMPANY ET
                                             A L (E-CASE)
  [ Case
  1 Header
             Parties &
             Attorneys
                             Docket *.'iCharges, Judgments; Service
                             Entries ,     & Sentences
                                                                        Filings
                                                           Information , Due
                                                                                  r               Scheduled
                                                                                               Hearings &
                                                                                                               Y Civil   ad
                                                                                                                          ,
                                                                                                         Trials Judgments 1
                                                                                                                            rn shments/
                                                                                                                            Execution
                                  This information is provided as a service and is not considered an official court record.
Click here to eFile on Case                 Sort Date Entries: °Descending Display Options:
                                                                                            All Entries
Click here to Respond to Selected Documents                    *Ascending

 11/29/2018 CI Judge Assigned
                  O Pet Filed in Circuit Ct
                     Petition for Damanges.
                        Filed By: JOSEPH ROBERT HILLEBRAND
                  O Motion Special Process Server
                     Motion for Special Process Server.
                        Filed By: JOSEPH ROBERT HILLEBRAND
                        On Behalf Of: ARTHUR B CLARK
                  ❑ Note to Clerk eFiling
                        Filed By: JOSEPH ROBERT HILLEBRAND
                  :1
                  1 Filing Info Sheet eFiling
                        Filed By: JOSEPH ROBERT HILLEBRAND

 12/03/2018 0 Order - Special Process Server
                  O Summons Issued-Circuit
                     Document ID: 18-SMCC-1300, for VERITIV OPERATING COMPANY.
                  Ei Summons Issued-Circuit
                     Document ID: 18-SMCC-1301, for MILLER, FENTON.

 12/13/2018 0 Notice of Service
              Proof of Service upon Fenton Miller.
                 Filed By: JOSEPH ROBERT HILLEBRAND
                 On Behalf Of: ARTHUR B CLARK
            O Summons Personally Served
              Document ID - 18-SMCC-1301; Served To - MILLER, FENTON; Server - SPECIAL PROCESS SERVER;
              Served Date - 13-DEC-18; Served Time - 13:31:00; Service Type - Special Process Server; Reason
              Description - Served; Service Text - .

12/17/2018 ❑ Notice of Service
                  Service of Summons to Veritiv Operating Company served 18-SMCC-1300; Electronic Filing Certificate of
                  Service.
              0 Corporation Served
                  Document ID - 18-SMCC-1300; Served To - VERITIV OPERATING COMPANY; Server - SO ST LOUIS
                  COUNTY-CLAYTON; Served Date - 17-DEC-18; Served Time - 00:00:00; Service Type - Sheriff
                  Department; Reason Description - Served; Service Text - , by serving LCW, B. Love, intake Specialist.
Case.net Version 5.13.19.3                         Return to To of Page                                Released 11/05/2018




                                                                                                                              EXHIBIT 1
                   Case 4:18-cv-00997-ODS Document 1-1 Filed 12/20/18 Page 1 of 16
https://www.courts.mo.gov/casenet/cases/searchDockets.do                                                                         12/19/2018
                                                                                                     Electronically Filed - Clay - November 29, 2018 - 09:21 AM
                                                                              18CY-CV12075



                        IN THE CIRCUIT COURT OF CLAY COUNTY
                                  STATE OF MISSOURI

ARTHUR B. CLARK,                                     )
                                                     )
                      Plaintiff,                     )
                                                     ) Cause No.:
vs.                                                  )
                                                     ) Division No.:
VERITIV OPERATING COMPANY,                           )
Serve: Registered Agent:                             )
C.T. Corporation System                              )
120 South Central Avenue                             ) JURY TRIAL DEMANDED
Clayton, MO 63105                                    )
                                                     )
AND,                                                 )
                                                     )
FENTON W. MILLER,                                    )
Serve at:                                            )
8335 Lowell Avenue # 1                               )
Overland Park, KS 66212                              )
                                                     )
                      Defendants.                    )

                                           PETITION

       COMES NOW Plaintiff, Arthur B. Clark, by and through his attorneys, Brown & Crouppen,

P.C., and states as follows for his action against Veritiv Operating Company and Fenton W. Miller:

                                     Preliminary Statement

       1.      This action seeks compensatory damages for injuries suffered by plaintiff, Arthur

B. Clark, on April 5, 2018.

       2.      Plaintiff suffered severe injuries when his vehicle, traveling westbound on 210

Highway, collided into a commercial vehicle that was attempting a left turn from southbound

Pleasant Avenue onto eastbound 210 Highway and negligently failed to yield the right-of-way to

Plaintiff. The commercial vehicle was being operated by Fenton W. Miller, an agent, servant




        Case 4:18-cv-00997-ODS Document 1-1 Filed 12/20/18 Page 2 of 16
                                                                                                          Electronically Filed - Clay - November 29, 2018 - 09:21 AM
and/or employee of defendant Veritiv Operating Company.

       3.     Defendant Veritiv Operating Company’s principal place of business is in Atlanta,

Georgia.

       4.     Defendant Fenton Miller is a resident of Johnson County, Kansas, and at all times

alleged in this petition was acting as an agent, servant and/or employee of Defendant Veritiv

Operating Company.

       5.     The incident out of which this action arose occurred in Clay County, State of

Missouri.

       6.     At all times material hereto, 210 Highway is an open and public street, highway

and thoroughfare generally running in an east and west direction located in Clay County, State of

Missouri.

                                              Parties

       7.     Plaintiff, Arthur B. Clark, (hereinafter Plaintiff) is a resident of Ray County, State of

Missouri.

       8.     Defendant, Veritiv Operating Company (hereinafter VOC) is a foreign for-profit

corporation incorporated in Delaware. It is a federally licensed motor carrier with the U.S.

Department of Transportation, No. 310582, and has its principal place of business in Atlanta,

Georgia.

       9.     Defendant Fenton Miller, (hereinafter Miller) is a citizen and resident of Johnson

County, State of Kansas. At all times alleged in this petition, Defendant Miller was acting as an

agent, servant and/or employee of Defendant VOC.




                                                 2

        Case 4:18-cv-00997-ODS Document 1-1 Filed 12/20/18 Page 3 of 16
                                                                                                      Electronically Filed - Clay - November 29, 2018 - 09:21 AM
                                    COUNT I – NEGLIGENCE

        Plaintiff, Arthur B. Clark, by and through his attorneys, Brown and Crouppen, P.C.,

states as follows for Count I of his Petition against Defendant Veritiv Operating Company:

        10.     Plaintiff realleges paragraphs 1 – 9 of this Petition.

        11.     On April 5, 2018, Plaintiff was operating a motor vehicle westbound on 210

Highway at or near the intersection of Pleasant Avenue, in Clay County, Missouri, when

defendant Miller, acting as an agent, servant and/or employee of defendant VOC attempted to

make a left turn onto eastbound 210 Highway from southbound Pleasant Avenue, and negligently

failed to yield the right-of-way to Plaintiff.

        12.     Defendant Miller’s commercial vehicle drove into plaintiff’s path of travel

causing a collision between the two vehicles.          This collision was the direct result of the

negligence of defendant VOC acting through its employee, agent and/or servant individually or in

combination, in one or more of the following respects:

        a)      Defendant VOC by and through its agent, servant and/or employee was inattentive
                to the roadway;

        b)      Defendant VOC by and through its agent, servant and/or employee carelessly and
                neglectfully failed to yield the right-of-way;

        c)      Defendant VOC by and through its agent, servant and/or employee carelessly and
                negligently failed to sound a warning of his approach, to slacken speed, swerve or
                stop before colliding with plaintiff’s automobile;

        d)      Defendant VOC by and through its agent, servant and/or employee failed to control
                the commercial vehicle;

        e)      Defendant VOC by and through its agent, servant and/or employee carelessly and
                negligently operated his commercial vehicle at an excessive rate of speed under the
                circumstances then and there existing;

        f)      Defendant VOC failed to train Fenton Miller in the safe operation of the
                commercial vehicle it allowed him to operate;



                                                   3

         Case 4:18-cv-00997-ODS Document 1-1 Filed 12/20/18 Page 4 of 16
                                                                                                        Electronically Filed - Clay - November 29, 2018 - 09:21 AM
       g)      Defendant VOC failed to monitor the hours of service that Fenton Miller operated
               this commercial vehicle.

       h)      Defendant VOC entrusted its driver to operate its commercial vehicle when it
               knew or should have known that he had an unsafe past while operating motor
               vehicles;

       i)      Defendant VOC retained Fenton Miller as a driver when it knew or should have
               known of his unsafe past while operating motor vehicles;

       j)      Defendant VOC hired Fenton Miller without performing an adequate investigation
               of his driving history.


       13.     As a direct result of the negligence of defendant VOC in one or more of these

respects, Plaintiff suffered severe physical injuries and damages including fractures of the left arm

and left leg, which have required surgery and extensive medical treatment; he has suffered great

pain of the mind and body and will continue to suffer great pain of mind and body permanently;

he has sought and received medical care and attention and will continue to receive medical care

and attention; he has incurred medical expenses and will continue to incur medical expenses; he

has suffered significant disability and will continue to suffer significant disability permanently;

all to his damage.

       WHEREFORE, Arthur B. Clark requests that a judgment be entered against Defendant

Veritiv Operating Company on Count I of this Petition in an amount in excess of Twenty-Five

Thousand Dollars ($25,000.00), plus costs.



                                  COUNT II – NEGLIGENCE

       Plaintiff Arthur B. Clark, by and through his attorneys, Brown and Crouppen, P.C., states

as follows for Count II of his Petition against Defendant Fenton W. Miller:

       14.     Plaintiff realleges paragraphs 1 – 13 of this Petition.



                                                 4

        Case 4:18-cv-00997-ODS Document 1-1 Filed 12/20/18 Page 5 of 16
                                                                                                        Electronically Filed - Clay - November 29, 2018 - 09:21 AM
       15.     Defendant Miller’s commercial vehicle drove into the roadway in front of the

Plaintiff’s vehicle causing a collision between the two vehicles. This collision was the direct

result of the negligence of Defendant Miller in one or more of the following respects:

       a)      Defendant Miller was inattentive to the roadway;

       b)      Defendant Miller carelessly and neglectfully failed to yield the right-of-way;

       c)      Defendant Miller carelessly and negligently failed to sound a warning of his
               approach, to slacken speed, swerve or stop before colliding with plaintiff’s
               automobile;

       d)      Defendant Miller failed to control the commercial vehicle;

       e)      Defendant Miller carelessly and negligently operated his commercial vehicle at an
               excessive rate of speed under the circumstances then and there existing; and/or,

       f)      Defendant Miller failed to keep a careful lookout laterally and ahead.


       16.     As a direct result of the negligence of Defendant Miller in one or more of these

respects, Plaintiff suffered severe physical injuries and damages including fractures of the left arm

and left leg, which have required surgery and extensive medical treatment; he has suffered great

pain of the mind and body and will continue to suffer great pain of mind and body permanently;

he has sought and received medical care and attention and will continue to receive medical care

and attention; he has incurred medical expenses and will continue to incur medical expenses; he

has suffered significant disability and will continue to suffer significant disability permanently;

all to his damage.

       WHEREFORE, Plaintiff Arthur B. Clark requests that a judgment be entered against

Defendant Fenton W. Miller on Count II of this Petition in an amount in excess Twenty-Five

Thousand Dollars ($25,000.00), plus costs.




                                                 5

        Case 4:18-cv-00997-ODS Document 1-1 Filed 12/20/18 Page 6 of 16
                                                                  Electronically Filed - Clay - November 29, 2018 - 09:21 AM
                            BROWN & CROUPPEN, P.C.


                      By:    /s/ Joseph R. Hillebrand
                            Joseph R. Hillebrand, #43344
                            Michael Kopit #65686
                            Brown & Crouppen, P.C.
                            211 N. Broadway, Suite 1600
                            St. Louis, MO 63102
                            (314) 421-0216 phone
                            (314) 421-0359 fax
                            pipleadings@getbc.com
                            joeh@getbc.com
                            michaelk@getbc.com
                            ATTORNEYS FOR PLAINTIFF




                               6

Case 4:18-cv-00997-ODS Document 1-1 Filed 12/20/18 Page 7 of 16
                                                                                                         Electronically Filed - Clay - November 29, 2018 - 09:21 AM
                                                                                 18CY-CV12075


                          IN THE CIRCUIT COURT OF CLAY COUNTY
                                    STATE OF MISSOURI

ARTHUR B. CLARK,                                     )
                                                     )
                      Plaintiff,                     )
                                                     ) Cause No.:
vs.                                                  )
                                                     ) Division No.:
VERITIV OPERATING COMPANY,                           )
Serve: Registered Agent:                             )
C.T. Corporation System                              )
120 South Central Avenue                             ) JURY TRIAL DEMANDED
Clayton, MO 63105                                    )
                                                     )
AND,                                                 )
                                                     )
FENTON W. MILLER,                                    )
Serve at:                                            )
8335 Lowell Avenue # 1                               )
Overland Park, KS 66212                              )
                                                     )
                      Defendants.                    )

                       MOTION FOR APPROVAL AND APPOINTMENT
                            OF PRIVATE PROCESS SERVER

       COMES NOW Petitioner/Plaintiff in the above captioned matter and for her Motion for
Approval/ Appointment of a Private Process Server, pursuant to Local Rule of the Clay County Circuit
Court Rules, states to the Court as follows:

The Petitioner/ Plaintiff requests that the following individual be approved and appointed to serve
process in this case:

Legal Name:                                  Registration No. (if applicable)

Ron Gamm                                     PPS18-0190

The Petitioner/Plaintiff states that:
     The above-named individual is qualified to serve process in this matter and that an affidavit
     containing the information required by Rule 4.9 and attesting to such qualifications is attached
     and incorporated as Exhibit “A”.
     The above-named individual is on the Court’s List of Approved Process Servers and all of the
     information contained in his/her Application and Affidavit currently on file is still correct.
     The above-named individual is on the Court’s List of Approved Process Servers and the
     information contained in his/her Application and Affidavit needs to be updated as indicated in an
     attachment, provided by me herewith.


           Case 4:18-cv-00997-ODS Document 1-1 Filed 12/20/18 Page 8 of 16
                                                                                                       Electronically Filed - Clay - November 29, 2018 - 09:21 AM
                                            /s/ Joseph R. Hillebrand
                                            Petitioner/ Plaintiff’s Signature



                                              ORDER

It is hereby ordered that Petitioner/Plaintiff’s Motion for Approval and Appointment of a Private
Process server is sustained and the above-named individual is hereby approved and appointed to serve
process in the above captioned matter.


__________________________
DATE                                        JUDGE/CLERK




           Case 4:18-cv-00997-ODS Document 1-1 Filed 12/20/18 Page 9 of 16
                                                                                                         Electronically Filed - Clay - November 29, 2018 - 09:21 AM
                                                                                 18CY-CV12075


                          IN THE CIRCUIT COURT OF CLAY COUNTY
                                    STATE OF MISSOURI

ARTHUR B. CLARK,                                     )
                                                     )
                      Plaintiff,                     )
                                                     ) Cause No.:
vs.                                                  )
                                                     ) Division No.:
VERITIV OPERATING COMPANY,                           )
Serve: Registered Agent:                             )
C.T. Corporation System                              )
120 South Central Avenue                             ) JURY TRIAL DEMANDED
Clayton, MO 63105                                    )
                                                     )
AND,                                                 )
                                                     )
FENTON W. MILLER,                                    )
Serve at:                                            )
8335 Lowell Avenue # 1                               )
Overland Park, KS 66212                              )
                                                     )
                      Defendants.                    )

                       MOTION FOR APPROVAL AND APPOINTMENT
                            OF PRIVATE PROCESS SERVER

       COMES NOW Petitioner/Plaintiff in the above captioned matter and for her Motion for
Approval/ Appointment of a Private Process Server, pursuant to Local Rule of the Clay County Circuit
Court Rules, states to the Court as follows:

The Petitioner/ Plaintiff requests that the following individual be approved and appointed to serve
process in this case:

Legal Name:                                  Registration No. (if applicable)

Ron Gamm                                     PPS18-0190

The Petitioner/Plaintiff states that:
     The above-named individual is qualified to serve process in this matter and that an affidavit
     containing the information required by Rule 4.9 and attesting to such qualifications is attached
     and incorporated as Exhibit “A”.
     The above-named individual is on the Court’s List of Approved Process Servers and all of the
     information contained in his/her Application and Affidavit currently on file is still correct.
     The above-named individual is on the Court’s List of Approved Process Servers and the
     information contained in his/her Application and Affidavit needs to be updated as indicated in an
     attachment, provided by me herewith.


          Case 4:18-cv-00997-ODS Document 1-1 Filed 12/20/18 Page 10 of 16
                                                                                                       Electronically Filed - Clay - November 29, 2018 - 09:21 AM
                                            /s/ Joseph R. Hillebrand
                                            Petitioner/ Plaintiff’s Signature



                                              ORDER

It is hereby ordered that Petitioner/Plaintiff’s Motion for Approval and Appointment of a Private
Process server is sustained and the above-named individual is hereby approved and appointed to serve
process in the above captioned matter.

   DECEMBER 3, 2018
__________________________                    BARB WILMOT
DATE                                        JUDGE/CLERK




          Case 4:18-cv-00997-ODS Document 1-1 Filed 12/20/18 Page 11 of 16
              IN THE 7TH JUDICIAL CIRCUIT COURT, CLAY COUNTY, MISSOURI

  Judge or Division:                                                 Case Number: 18CY-CV12075
  JANET SUTTON
  Plaintiff/Petitioner:                                              Plaintiff’s/Petitioner’s Attorney/Address
  ARTHUR B CLARK                                                     JOSEPH ROBERT HILLEBRAND
                                                                     BROWN & CROUPPEN
                                                                     211 N BROADWAY STE 1600
                                                              vs.    SAINT LOUIS, MO 63102
  Defendant/Respondent:                                              Court Address:
  VERITIV OPERATING COMPANY                                          11 S WATER
  Nature of Suit:                                                    LIBERTY, MO 64068
  CC Pers Injury-Vehicular                                                                                                               (Date File Stamp)

                                                               Summons in Civil Case
      The State of Missouri to: VERITIV OPERATING COMPANY
                                      Alias:
   % CT CORP SYSTEM
   120 S CENTRAL AVE
   CLAYTON, MO 63105

        COURT SEAL OF                        You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                       which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                       above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                       file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                                         12/3/2018                                     BARB WILMOT
                                                                                           _______________________________________________________
                                                          Date                                                      Clerk
         CLAY COUNTY                   Further Information:

                                                                Sheriff’s or Server’s Return
      Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
      I certify that I have served the above summons by: (check one)
          delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
          leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
            _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years.
          (for service on a corporation) delivering a copy of the summons and a copy of the petition to
           ______________________________________________________ (name) _____________________________________________(title).
          other __________________________________________________________________________________________________________.
     Served at _______________________________________________________________________________________________________________ (address)
     in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
      ____________________________________________                                         _____________________________________________
                     Printed Name of Sheriff or Server                                                       Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________                 _____________________________________________
                                                                               Date                                       Notary Public
      Sheriff’s Fees
      Summons                      $
      Non Est                      $
      Sheriff’s Deputy Salary
      Supplemental Surcharge       $    10.00
      Mileage                      $                    (______ miles @ $.______ per mile)
      Total                        $
      A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
      suits, see Supreme Court Rule 54.




 OSCA (7-08) SM30 (SMCC) For Court Use Only: Document Id # 18-SMCC-1300                      1 of 1                Civil Procedure Form No. 1, Rules 54.01 – 54.05,
CLAY (2-11) (SMCCCY) Case 4:18-cv-00997-ODS Document                                  1-1 Filed 12/20/18      Page
                                                                                                      54.13, and 54.20;12  of 16
                                                                                                                       506.120 – 506.140, and 506.150 RSMo
              IN THE 7TH JUDICIAL CIRCUIT COURT, CLAY COUNTY, MISSOURI

  Judge or Division:                                                 Case Number: 18CY-CV12075
  JANET SUTTON
  Plaintiff/Petitioner:                                              Plaintiff’s/Petitioner’s Attorney/Address
  ARTHUR B CLARK                                                     JOSEPH ROBERT HILLEBRAND
                                                                     BROWN & CROUPPEN
                                                                     211 N BROADWAY STE 1600
                                                              vs.    SAINT LOUIS, MO 63102
  Defendant/Respondent:                                              Court Address:
  VERITIV OPERATING COMPANY                                          11 S WATER
  Nature of Suit:                                                    LIBERTY, MO 64068
  CC Pers Injury-Vehicular                                                                                                               (Date File Stamp)

                                                               Summons in Civil Case
      The State of Missouri to: FENTON MILLER III
                                      Alias:
   8335 LOWELL AVENUE
   #1
   OVERLAND PARK, KS 66212

        COURT SEAL OF                        You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                       which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                       above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                       file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                                                                                                   BARB WILMOT
                                                         12/3/2018                         _______________________________________________________
                                                          Date                                                      Clerk
         CLAY COUNTY                   Further Information:

                                                                Sheriff’s or Server’s Return
      Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
      I certify that I have served the above summons by: (check one)
          delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
          leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
            _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years.
          (for service on a corporation) delivering a copy of the summons and a copy of the petition to
           ______________________________________________________ (name) _____________________________________________(title).
          other __________________________________________________________________________________________________________.
     Served at _______________________________________________________________________________________________________________ (address)
     in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
      ____________________________________________                                         _____________________________________________
                     Printed Name of Sheriff or Server                                                       Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________                 _____________________________________________
                                                                               Date                                       Notary Public
      Sheriff’s Fees
      Summons                      $
      Non Est                      $
      Sheriff’s Deputy Salary
      Supplemental Surcharge       $    10.00
      Mileage                      $                    (______ miles @ $.______ per mile)
      Total                        $
      A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
      suits, see Supreme Court Rule 54.




 OSCA (7-08) SM30 (SMCC) For Court Use Only: Document Id # 18-SMCC-1301                      1 of 1                Civil Procedure Form No. 1, Rules 54.01 – 54.05,
CLAY (2-11) (SMCCCY) Case 4:18-cv-00997-ODS Document                                  1-1 Filed 12/20/18      Page
                                                                                                      54.13, and 54.20;13  of 16
                                                                                                                       506.120 – 506.140, and 506.150 RSMo
                                                                                                   Electronically Filed - Clay - December 13, 2018 - 03:14 PM
                          IN THE CIRCUIT COURT OF CLAY COUNTY
                                    STATE OF MISSOURI

ARTHUR B. CLARK,                                   )
                                                   )
                      Plaintiff,                   )
                                                   ) Cause No.: 18CY-CV12075
vs.                                                )
                                                   )
VERITIV OPERATING COMPANY,                         )
AND,                                               )
FENTON W. MILLER,                                  )
                                                   )
                     Defendants.                   )

                            MEMORANDUM TO COURT CLERK

       COMES NOW Plaintiff, and hereby files a copy of the return of service upon Defendant

Fenton Miller III. Fenton Miller III was personally served at 8335 Lowell Avenue, Overland Park,

Kansas 66212, his usual place of abode, on December 12, 2018.


                                           BROWN & CROUPPEN, P.C.



                                    BY:    Isl Joseph R. Hillebrand
                                           Joseph R. Hillebrand #43344
                                           Attorney for Plaintiff
                                           211 N. Broadway, Ste. 1600
                                           St. Louis, MO 63102
                                           (314) 421-0216
                                           (314) 421-0359 (Fax)
                                           pipleadings(@.GetBC.com




          Case 4:18-cv-00997-ODS Document 1-1 Filed 12/20/18 Page 14 of 16
                                                                                                                                             Electronically Filed - Clay - December 13, 2018 - 03:14 PM
                                                                         ---------····-····-··------·-···---         --·--- --- -·   .....




                                                           AFFIDAVIT OF SERVICE

 Case:
 1SCY-CV-12075
                           ICourt:
                           7TH JUDICIAL CIRCUIT COURT
                                                                         County:
                                                                         CLAY, MO
                                                                                                               I job:
                                                                                                                 2892895
 Plaintiff I Petitioner:                                                Defendant I Respondent
 ARTHUR 8. CLARK                                                        VERITIV OPERATING COMPANY
 Received by:                                                            For:
 RON GAMM                                                                BROWN & CROUPPEN
 To be.served upon:
 FENTON MILLER Ill

I, Ron Gamm Jr.,being duly sworn. depose and say: Iam over the age of 18 years and not a party to this action. and that within the
boundaries of the state where service was effected, Iwas authorized by law to make service of the documents and infonned said person of
the contents herein.

Ihave served the attached documents by:
_x_ delivering a copy of the service documents to the Defendant.
     leaving a copy of the service documents at the dwelling place or usual abode of the Defendant with the person identified below. who
is a person over the age of 15 years.
    (for service on a corporation) delivering a copy of the service documents to the person identified below.
documents could not be served due to the lack of contact with the subject.

SERVED INJOHNSON COUNlY AND IN THE STATE OF KANSAS

Recipient Name I Address: FENTON MILLER ,8335 LOWELL AVE, OVERLAND PARK, KS 66212
Manner of Service:             Personal/Individual, Dec 12. 2018, 1:31 pm CST
Documents:                     SUMMONS IN CIVIL CASE, PETITION (Received Dec 5, 2018 at 11:11am CST)

Additional Comments:
1) Unsuccessful Attempt Dec 5, 2018,8:18 pm CST at 8335 LOWELL AVE, OVERLAND PARK, KS 66212
KNOCKED ON THE FRONT DOOR BUT, NOBODY CAME TO ANSWER THE DOOR.

2) Unsuccessful Attempt: Dec 7, 2018, 9:26 pm CST at 8335 LOWELL AVE, OVERLAND PARK. KS 66212
ARRIVED AT THE RESIDENCE, KNOCKED ON THE DOOR; HOWEVER. NO ONE CAME TO THE FRONT DOOR.

3) Unsuccessful Attempt: Dec 8, 2018. 3:59 pm CST at 8335 LOWELL AVE, OVERLAND PARK. KS 66212
KNOCKED ON THE FRONT DOOR AND NO ONE CAME TO ANSWER THE FRONT DOOR.

4) Unsuccessful Attempt: Dec 10, 2018,4:09 pm CST at 8335 LOWELL AVE, OVERLAND PARK, KS 66212
ARRIVED AT THE RESIDENCE, KNOCKED ON THE DOOR; HOWEVER, NO ONE CAME TO THE FRONT DOOR.

5) Successful Attempt: Dec 12, 2018, 1:31 pm CST at 8335 LOWELL AVE, OVERLAND PARK, KS 66212 received by FENTON MILLER . Ethnicity:
Caucasian; Gender: Male; Weight: 190; Height: 5'6"; Hair: White; Other: FENTON MILLER HAS A WHITE MUSTACHE. HE WAS WEARING A
WHITE UNDERSHIRT, RED POLO AND BLACK SLACKS. FENTON MILLER WAS SERVED AT THE FRONT DOOR OF THE RESIDENCE.

                                                                          Subscribed and sworn to before me by the ofliont who is
                                                                          personally known to me.


                                             Date
                                                                          Notary Public

                                                                           1?:-12:¥?
                                                                          Date                    Commission Expires




                   Case 4:18-cv-00997-ODS Document 1-1 Filed 12/20/18 Page 15 of 16
                                                                   Electronically Filed - Clay - December 17, 2018 - 02:37 PM




Case 4:18-cv-00997-ODS Document 1-1 Filed 12/20/18 Page 16 of 16
